Citation Nr: 1113643	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for vertigo, claimed as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1946 to March 1949, and from May 1951 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In January 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board video conference hearing.  A transcript of this hearing is of record.  This matter was previously before the Board in February 2009 and May 2010 and was remanded for additional development.  The requested development has been substantially completed.  In March 2011, the Veteran submitted evidence in support of his claim to the Board with a waiver of additional agency of original jurisdiction consideration.

Also on appeal before the Board in February 2009 and May 2010 was the issue of entitlement to service connection for a skin disorder, to include as due to herbicide/chemical exposure.  However, in August 2010, VA's Appeals Management Center granted this claim.  More specifically, service connection was established for dermatitis and assigned a noncompensable evaluation.  There is no indication of any disagreement with the determination, the assigned rating, or the assigned effective date.  As the August 2010 determination appears to be a full grant of the benefits sought with respect to this issue, the issue is no longer in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Vertigo was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided initial notice of the VCAA in November 2006, which was prior to the August 2007 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The August 2007 letter noted above, in addition to letters dated in May 2007 and February 2009, informed the appellant of what was necessary to substantiate his claim for service connection for vertigo, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In the instant case, the appellant was provided notice as to the disability rating and effective date elements in a March 2006 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including obtaining pertinent VA and private medical records.  With respect to private medical records, the Board noted in its February 2009 remand that the appellant testified as to having been treated for vertigo at Richmond Northeast Hospital and instructed the RO to request additional information from the appellant so that these record may be obtained.  The RO made this request in February 2009 and included VA Form 21-4142, Authorization and Consent to Release Information, for the appellant to complete.  The appellant thereafter informed the RO in writing in March 2008 that he had submitted all evidence in his possession.  The Board finds that VA's duty to assist has been met in this regard.  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possible support the claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).  In addition, the Veteran was afforded a number of VA examinations, as well as the opportunity to attend a Board hearing.  Regarding VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports on file contain sufficient findings with which to properly evaluate the appellant's claims for service connection for vertigo and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  More specifically, these reports include the examiners' review of the appellant's claims file, the appellant's pertinent medical history, and pertinent physical examination findings.  They also contain adequate opinions in which to evaluate this service connection claim.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim presently on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service personnel records show that he served as an aircraft maintenance technician.  His service treatment records show that he had bilateral high frequency hearing loss.  

In November 1980, the RO granted service connection for bilateral hearing loss.

A VA checkup record in February 1984 reflects the Veteran's report that he sometimes felt weak and lightheaded.  He also reported that his blood pressure "runs low".  He was assessed as having anxiety.

In January 1985, the Veteran reported to a VA outpatient clinic complaining of dizziness for five years.  He said that he had been diagnosed as orthostasis, but he wanted a second opinion.  He was assessed as having a vestibular problem.

The Veteran reported to an emergency care facility in July 1992 with complaints of low back pain, hot and cold sweats, and feeling faint and lightheaded.  He reported being healthy, with no chronic illnesses, and said he was not taking any medication.  He was assessed at a followup visit as having an upper respiratory infection and degenerative joint disease of the back.  

An inpatient cover sheet dated in July 1992 reflects a diagnosis of orthostatic hypotension.

A November 2003 VA audiology clinic outpatient record notes that the Veteran was a long term binaural hearing aid user with known bilateral sensorineural hearing loss.  He reported for audiologic assessment with complaints of disequilibrium when walking which started one and a half months earlier.  The Veteran denied a history of ear surgery or recent air travel.  He also did not complain of tinnitus, aural fullness, ear pain or ear drainage.  Otoscopy findings were normal.  The record notes that the Veteran was being referred to the Ear, Nose and Throat (ENT) clinic for his disequilibrium complaints.  

A December 2003 ENT consult record notes that the Veteran did not have true vertigo and that his drums were normal.  The physician suspected a central etiology and stated he would get a magnetic resonance imaging (MRI) of the brain followed by a recheck of the Veteran.  He added that the Veteran reported having had a reaction to sulfa which "may have started this."  He gave an impression of ataxia. 

In February 2004, the Veteran underwent an MRI of the brain due to a history of dizziness and vision loss in the right eye.  The conclusion was numerous parietal microinfarcts.  

In a February 2004 rating decision, the RO granted service connection for tinnitus.  

In March 2006, the Veteran was seen in the MACH Immediate Care Clinic complaining of dizziness of two days duration.  He explained that he feels lightheaded when going from a sitting position to walking.  He reported that he stopped wearing his right hearing aid two days earlier because it was "humming."  Neurological symptoms consisted of dizziness.  There was no vertigo, frequently becoming lost, memory lapses or loss, repeated questions about recent events, or frequent falls while walking.  The Veteran was also noted to have good coordination with no sensory disturbances.  He was assessed as having labyrinthitis viral, and was prescribed medication (UCC Meclizine). 

A treatment record from First Care in August 2006 reflects the Veteran's complaints of being very dizzy and having swelling hands in the middle of the night.  He reported having intermittent dizziness for two months.  He was diagnosed as having vertigo.  The record notes that the Veteran was going to be referred out for a neurology workup for vertigo.

On file is a November 2006 private medical record jointly signed by S.R.I., MD., and S.G.Y., M.D., of First Care.  These doctors reported that the Veteran had a progressively worsening disequilibrium (dizziness, vertigo) for which no cause was evident upon examination by neurologist C.S.S., M.D., or from his MRI, both of which were performed in September 2006.  They went on to assert that it was reasonable to conclude that because the audiometry nerves and vestibular nerves ran together from the inner ear to the brain that, delayed though it was, his disequilibrium was a probable consequence of the same service-connected trauma that caused his earlier hearing loss.

Also on file is a November 2006 VA addendum from an ambulatory care physician opining that it was as likely as not that vertigo was related to the Veteran's service-connected hearing loss.  

In January 2007, the Veteran presented to a VA primary care clinic as a walk in complaining of left ear discomfort.  He was seen by the same ambulatory care physician who submitted the November 2006 addendum above.  At this time the Veteran presented the November 2006 report from Drs. S.R.I. and S.G.Y. along with the February 2004 MRI report.  The ambulatory physician responded by stating that he concurred with the opinion of Drs. S.R.I. and S.G.Y. that the Veteran's difficulties were as likely as not related to his tinnitus.  

In a statement dated in February 2007, the Veteran said that he had been having dizzy spells and vertigo for the past two years.

An April 2007 VA ENT/otolaryngology outpatient clinic record states that the Veteran had a history of at least one year of significant positional true vertigo and apparent postural hypotension.  The records indicate that the Veteran's hearing was poor and getting worse.  It contains an impression of most likely central vertigo.  

The Veteran reported at a May 2007 ear disease examination that he had a history of vertigo for two and a half years.  Examination of his ears revealed normal external ears, normal canals and normal mobile drums.  The examiner concluded that the vertigo was caused by or a result of most likely central findings on the basis of cerebrovascular disease, which was provided by MRI.  He added that this was not likely to be a peripheral vertigo, and was therefore more in the purview of the neurologist.  

In June 2007, the Veteran underwent a VA neurology examination.  After reviewing the Veteran's claims file and examining the Veteran, the examiner diagnosed the Veteran as having positional vertigo on a central basis.  He added that it was entirely possible that the previous brainstem infarct, though not documented on MRI, may be responsible for the Veteran's symptoms.  He opined that it was less likely than not that the Veteran's vertigo was related to the same military acoustic trauma which caused his hearing loss or was due to service connected hearing loss itself.  He explained that while it was true that the 8th cranial nerve consisted of two components, an auditory and a vestibular portion, noise-induced hearing loss or noise exposure itself was not known to cause positional vertigo of the type that the Veteran was experiencing.  He said that in addition, the temporal sequence of onset of vertigo many years after his hearing loss would argue against a connection.

At a followup primary care visit in August 2007, it was noted that the Veteran's vertigo had had a beneficial response to Meclinzine.  The Veteran's assessment at that time included vertigo. 

A private office visit record from First Care in September 2007 shows that the Veteran was complaining of nonproductive cough, dizziness and failure to respond to antibiotics.  He was diagnosed as having bronchitis.

Private hospital records from Sister of Charity Providence Hospital in September 2007 show that the Veteran was hospitalized with fever and chills.  These records also note that the Veteran was going to be checked for orthostatsis given his recent dizziness.  In this regard, the Veteran reported that he had suffered with a problem that was deemed vertigo over the past year and the only way he was able to sleep was to sleep on his stomach.  The diagnoses included a negative computerized tomography (CT) scan of the head and a history of vertigo.

In October 2007, the Veteran was in urgent care at the MACH Immediate Care Center for complaints of fever, cough, nausea and dizziness for three days.  He was diagnosed as having acute bronchitis. 

In October 2008, the Veteran's representative relayed the Veteran's contention that his vertigo was caused by his hearing loss.

At a Board video conference hearing in January 2009, the Veteran testified that the first time he remembered having any problems with dizziness problems or vertigo was in the early 1980s.  He said that in service he worked in maintenance of aircraft for 23 years and that this caused his hearing loss.  He went on to state that no doctors could verify that his hearing loss was the cause of his vertigo, but that they said that it probably was.  He reported that he received all of his medical treatment at the Durham VA medical center in Columbia.  

A VA primary care record dated in June 2009 shows that the Veteran was seen with a chief complaint of vertigo.  This was noted to be compounded by the Veteran's impaired hearing.  The Veteran said that he had had this condition for many years, but that it had been recently exacerbated.  He reported being mildly dizzy at the time of the visit.  Meclizine was noted to be provided as pharmacotherapy for vertigo management.  

At a VA neurology examination in November 2009, the Veteran described his vertigo as a sensation of spinning around whenever changing positions.  He said this sensation lasted 4 or 5 minutes until he regained his balance.  He said he had experienced this for the last five to ten years, although the examiner noted that records show complaints since 1991.  The examiner gave an impression that the vertigo was not connected to his military service, but was related to the multiple infarcts that were seen on the MRI.  

In July 2010, the Veteran underwent another neurology examination by the November 2009 examiner.  In his report, the examiner noted that the Veteran began complaining of vertigo around 1985 and that it occurs when he changes positions.  Symptoms include loss of vision or blurry vision plus a spinning sensation of the head and losing balance.  He said that the Veteran's claims file included an ENG (electronystagmography) that determined that this was a central type of vertigo.  The examiner opined that the vertigo was not linked to the Veteran's military service.  He went on to opine that the "sequence of the onset of vertigo many years after military service argues against this connection."

In November 2010, the November 2009 examiner above issued a addendum.  He noted in the addendum that he did not have the Veteran's claims file to review, but had reviewed it twice before.  He opined that the Veteran's vertigo was not connected to his military service.  He referenced a November 2003 ENT consult record noting that the Veteran did not have true vertigo, but rather that a central etiology was suspected.  He also said that the mention of vertigo was not made until many years after service, in "1999".  He concluded by stating that the Veteran's vertigo-like symptoms were due to vascular disease of the brain and that an MRI of the brain had demonstrated cerebrovascular disease.

The Veteran was afforded another VA neurology examination in December 2010.  This examiner stated that he had reviewed the Veteran's claims file in its entirety. In regard to the conflicting medical opinions of record, the examiner stated that the November 2006 opinion by family practice and internal medicine physicians Drs. S.R.I. and S.G.Y., who related the Veteran's vertigo to hearing loss, was "more in keeping with advocacy for [the Veteran] than comments that can be substantiated based on a knowledge of physiologic function and clinical examination."  He stated that their rationale that since the Veteran had hearing loss and since the vestibular system and the acoustic portion of the auditory nerve travel along the same pathway that if one were affected, it would make sense that the other would also be affected, "reflected a lack of basic knowledge of the physiology of the vestibular system and auditory system".

In contrast, the examiner stated that the VA examiners in 2007 who negated a nexus between the Veteran's vertigo and service or service-connected hearing loss consisted of a board-certified and highly qualified neurologist and otolaryngologist.  He stated that after reviewing the Veteran's medical records and test results, particularly results of a MRI showing multiple, small areas of vascular impairment of the brain, and electronystagmography, they concluded that the Veterans' dizziness and instability were based on a central (brain) problem.  He noted that neither of the examiners felt that the Veteran's hearing loss was substantially related to his complaint of dizziness and imbalance and neither mentioned any issue of Meniere disease or symptoms suggested thereof.  

The examiner went on to find that the Veteran had an imbalance problem more related to MRI findings of multiple vascular disease in the brain as well as the electronystagmogram findings.  He also said that the absence of any symptoms of Meniere disease, plus the comments by the highly qualified VA examiners in 2007, in addition the consistency of the onset of those symptoms with advancing age and brain disease as reflected in the MRI, justified the rational for his etiological opinion.  

The Veteran's complaints at a VA primary care clinic in January 2010 included frequent dizziness.  He was assessed as having recurrent vertigo.  It is noted that positional vertigo was discussed.  A February 2011 report noted he had been followed for vertigo over at least 10 years.  The examiner noted there was some question about Tullio phenomenon, but that it could not be demonstrated clinically and that an ENG study did "not shed much light on this."  It was noted that his final diagnosis upon full workups had been central vertigo since MRI studies definitely showed ischemic changes and that this was still believed to be his basic problem.  The examiner's impression was central vertigo of prolonged duration with discomfort in the left ear canal of uncertain etiology.

III.  Analysis

Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

As an initial matter, the Board finds that the Veteran's service treatment records are devoid of any complaints of or treatment for dizziness or vertigo, to include his February 1971 separation examination report.  The earliest indication that the Veteran was experiencing dizziness was in the early 1980s.  In this regard, there is a January 1985 VA outpatient clinic record that reflects the Veteran's complaint of dizziness for five years.  He reported at this time that he had been diagnosed as orthostasis, but wanted a second opinion.  He was assessed as having a vestibular problem.  This timeframe is consistent with the Veteran's January 2009 hearing testimony wherein he testified that the first time he remembered having any problems with dizziness or vertigo was in the early 1980s.

Thus, because the Veteran was not diagnosed as having vertigo in service and in the absence of evidence showing continuity of symptomatology since service, service connection under 38 C.F.R. § 3.303(b) is not warranted.

Furthermore, the weight of evidence does not relate the Veteran's vertigo, diagnosed many years after service, to service or to his service-connected bilateral hearing loss.  38 C.F.R. §§  3.303(d), 3.310.  In this regard, the record contains both positive and negative evidence on this point.  The positive evidence includes the November 2006 opinion of Drs. S.R.I. and S.G.Y. that it was reasonable to conclude that because the audiometry nerves and vestibular nerves run together from the inner ear to the brain that, despite the delay, the Veteran's disequilibrium was a probable consequence of the same service-connected trauma that caused his earlier hearing loss.  

The positive evidence also includes the VA ambulatory care physician's opinion in November 2006 that it was as likely as not that his vertigo was related to the Veteran's service-connected hearing loss, and his later opinion in January 2007 wherein he said he agreed with the opinion of Drs. S.R.I. and S.G.Y. that the Veteran's difficulties were as likely as not related to his tinnitus.  

The evidence against the Veteran's claim, however, includes opinions rendered by VA examiners in June 2007, November 2009 and December 2010, all of whom concluded that the Veteran's vertigo was a central type of vertigo related to vascular disease of the brain and thus not related to the Veteran's service or service connected hearing loss.  They based their opinions on the Veteran's brain MRI findings demonstrating cerebrovascular disease as well as the ENG findings.  They also noted that the fact that vertigo was not mentioned until years after service was further evidence against a connection to service.  A February 2011 VA examiner, in essence, concurred with the diagnosis of central vertigo.  The Board finds these opinions are persuasive.

When asked to comment on the November 2006 opinion of Drs. S.R.I. and S.G.Y., the December 2010 VA neurology examiner noted that these physicians were family practice and internal medicine physicians and that their opinion reflected a "lack of basic knowledge of the physiology of the vestibular system and auditory system."  In agreeing with the VA opinions in 2007, the December 2010 examiner pointed out that these opinions were rendered by a board-certified and highly qualified neurologist and otolaryngologist, and that both of these physicians had reviewed the Veteran's claims file.  He also noted that the absence of any symptoms of Meniere's disease, as well as the consistency of the onset of symptoms with advancing age and brain disease as shown by the MRI, were further justification for his opinion.  He concluded by opining that the Veteran's current imbalance and complaints of vertigo were not caused by or the result of his military service and most particularly were not caused by or the result of his hearing loss.

For the foregoing reasons, the weight of the competence medical evidence demonstrates that the Veteran's vertigo was not caused by any incident of service, and is not proximately due to or aggravated by his service-connected bilateral hearing loss.  While consideration has been given to the Veteran's own assertions that his vertigo is related to his hearing loss, as a layperson, he is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Board concludes that neither direct nor secondary service connection for this disability is warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for vertigo must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for vertigo, claimed as secondary to hearing loss, is denied.




____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


